Shea, J., with whom Covello, J.,
joins, dissenting. Unlike the previous majority opinion in Simko v. Zon*384ing Board of Appeals, 205 Conn. 413, 533 A.2d 879 (1987) (Simko I), which purported to rely upon the legislative history of the 1985 amendment to General Statutes § 8-8 (b); Public Acts 1985, No. 85-284, § 3; but conveniently ignored the most significant portion of it, the majority en banc opinion makes no reference to this standard source for ascertaining the purpose of a legislative enactment. Prior to the 1985 amendment, § 8-8 (b) provided, with respect to an appeal taken from a zoning board of appeals, as follows: “Notice of such appeal shall be given by leaving a true and attested copy thereof with, or at the usual place of abode of, the chairman or clerk of said board, or by serving a true and attested copy upon the clerk of the municipality.” (Emphasis added.) The statute at that time required service upon the chairman or clerk of the board or upon the clerk of the municipality, creating in effect three alternative agents for service upon a board of appeals, no one of whom was ever regarded as a “necessary party” to the appeal, even when chosen as the instrument for service upon the board. The 1985 amendment simply changed the italicized “or” in the statute as quoted to “and,” thus requiring that notice of an appeal be served upon the chairman or clerk of the board, as formerly, and also upon the clerk *385of the municipality. It is this change from the disjunctive to the conjunctive that the majority maintains has transformed the municipal clerk from an agent for service to a necessary party.
The legislative history of the 1985 amendment, though sparse, is informative. Representative Vincent Chase, who sponsored the amendment, made the following remarks at the time it was approved by the House of Representatives: “[The amendment is] of a technical nature, which would require that when an appeal is filed on a planning and zoning board, that the appeal notice also be served on the town clerk of the municipality. I’m offering this amendment as a result of the discussions that I’ve had concerning an appeal being served on a zoning official who may be at vacation and no one realizing that the board had been served because it was just stuck in a mail box. This would insure that the town clerk and the administrator of the board were aware in sufficient time, that an appeal may have been served.” (Emphasis added.) 28 H.R. Proc., Pt. 13, 1985 Sess., pp. 4773-74. In explaining the purpose of the amendment in the Senate, Senator John Consoli declared: “This bill would make it mandatory rather than optional to serve notices of appeals from the zoning board of appeals and the planning commission to the town clerk.” 28 S. Proc., Pt. 9, 1985 Sess., p. 2928.
These remarks indicate that the purpose of the amendment was to ensure that notice of the appeal would always be received in hand by a town official who is ordinarily available at the town office building and thus to avoid the uncertainties of abode service upon a part-time chairman or clerk of a zoning board, who may be absent for a considerable period of time after notice of an appeal has been delivered to his residence. See General Statutes §§ 8-8, 52-57 (b).
*386These comments, made contemporaneously with the enactment of the amendment, also signify that service of notice of the appeal upon the town clerk, as well as upon the chairman or clerk of the board, was intended to be mandatory, as the amendment of the statute from “or” to “and” dictates. Absent from the legislative history, however, is any indication that this single word change was intended to transform the status of the town clerk from that of an agent for service upon the board to that of a “statutorily mandated, necessary party,” as the majority assumes. The record is similarly silent concerning any intention that the town clerk cease to remain an agent for service upon the zoning board but assume his role under General Statutes § 52-57 (a) as one of several agents for service upon the municipality itself, the en banc majority’s rationale for the change in the statute.
Shunning such light as the legislative history sheds upon the purpose of the 1985 amendment, the majority opinion gleans from the fact that service of notice of the appeal upon the town clerk has now been made mandatory that he was also intended to be made a necessary party to the appeal. The opinion does not address the implications of construing a requirement for service upon a statutorily designated person as implicitly making him a necessary party. If the town clerk has become a necessary party to a zoning appeal by virtue of the change from the disjunctive to the conjunctive, does either the chairman or the clerk of the board, because of the amendment, similarly become a necessary party, who must be so named in the citation because service is mandated upon one of them? Where service is made upon the commissioner of motor vehicles pursuant to General Statutes § 52-62 as the agent of a nonresident motorist in a suit arising from his operation of a motor vehicle in this state, must the commissioner be named in the writ as a party because *387service upon him is mandated as a prerequisite to obtaining jurisdiction over the defendant? See also General Statutes § 52-63 (service upon motor vehicle commissoner as agent for resident operator or owner not found at address on file), § 52-59b (c) (service upon secretary of state in actions against nonresident individuals or partnerships), § 52-57 (c) (service upon an agent of a corporation appointed pursuant to General Statutes § 33-400), and § 52-61 (service upon nonresident fiduciaries).
The gravamen of the majority opinion is that “strict compliance” with the statutory requirements is essential in order to exercise the right of appeal created thereby. In this case, however, it is undisputed that the town clerk was served with notice of the appeal, as the 1985 amendment requires. The ground relied upon by the majority in dismissing the appeal is not the lack of service upon the clerk but the failure to name the clerk in the citation. The opinion declares that “the failure to name the clerk of the municipality in the citation was a jurisdictional defect that rendered the administrative appeal subject to dismissal because a proper citation is essential to the validity of the appeal.”
A citation is “[a] writ commanding a person to appear for some purpose specified.” Ballentine’s Law Dictionary (3d Ed.); see Sheehan v. Zoning Commission, 173 Conn. 408, 412, 378 A.2d 519 (1977); Black’s Law Dictionary (5th Ed.). The citation in this case commanded the deputy sheriff “to summon the Zoning Board of Appeals of the Town of Fairfield . . . to appear before the Superior Court ... to answer unto the foregoing complaint of [the plaintiffs] . . . .” Although a citation must name all necessary parties, it does not require a person upon whom service must be made to be named as a party simply because he is a statutory agent for service upon a party commanded to appear by the citation. If the majority’s assumption that a cita*388tion must name an agent for service were sound, most of the forms appearing in the Practice Book prescribing the citations to be used in bringing administrative appeals would be defective, because they do not name the person upon whom service is to be made in behalf of the administrative agency involved, which is summoned to appear. See Practice Book Forms 204.3 (appeal from public utilities control authority), 204.4 (appeal from board of tax review), and 204.9 (appeal from liquor control commmisson).1 In the present case, even if the citation had directed service upon the town clerk, as it did upon the chairman or clerk of the zoning board, the town clerk would not have been made a party unless commanded to appear in response to the complaint, as the board and the successful applicant for the variance being appealed were directed.2
In Simko I the opinion quotes (p. 420) a portion of our decision in Village Creek Homeowners Assn. v. Public Utilities Commission, 148 Conn. 336, 339, 170 A.2d 732 (1961), to the effect that the citation “bestows upon the officer to whom it is given for service the power and authority to execute its command” and that “[without it the officer would be little more than a deliveryman.” The defect in the citation relied upon in Village Creek Homeowners Assn., however, was the failure to name the public utilities commission and the utility company involved as parties ordered to respond to the complaint, not the failure to mention in the citation the person *389authorized to be served in behalf of the commission. “[The complaint] did not, however, contain a citation directing the officer to make service upon either the commission or the power company and to summon them to appear in court.” Id., 338. In the case before us the citation not only named the zoning board and the successful applicant as parties to appear in court but also directed the sheriff to “make due service and return” of the writ. It is true that the citation unnecessarily specified the manner in which service was to be made upon the board and in doing so erroneously omitted to mention the town clerk in addition to the chairman or clerk of the board as the individuals to be served. The command to the sheriff to make due service upon the board, however, bestowed upon him all the authority needed to make service in his official capacity upon anyone required by the statute in order properly to cite the board to appear in court. The sheriff, therefore, was not acting as a mere “deliveryman” in serving the town clerk but in his official capacity charged with the duty of making valid service upon the town clerk, as well as the chairman or clerk of the board, in order to cite the zoning board to appear in court pursuant to the 1985 amendment to § 8-8 (b), a responsibility that the sheriff adequately fulfilled.
The majority opinion appears to recognize that the town clerk in his individual capacity has no personal interest in a zoning appeal that would permit him to become a party, let alone a necessary one. Only a person with a judicially cognizable interest in an action may be a party. That interest must be one that the outcome of the litigation will affect. The en banc majority opinion, nevertheless, continues to affirm the holding in Simko I that the clerk is a “statutorily mandated, necessary party to the proper institution of an appeal.” Apparently, however, the town clerk is not to be summoned to appear in response to the complaint, as the *390citation must command in respect to other parties, because he could not very well appear if he had no interest justifying his presence as a party.
It is the municipality, the en banc majority maintains, that has an interest in its zoning regulations sufficient to support its presence as a party to the appeal. The function of the town clerk, the opinion implies, is merely to serve as an agent for service on the municipality. The opinion does not indicate, however, that the municipality rather than the town clerk should be named in the citation as the party commanded to appear in response to the complaint. Presumably, therefore, the municipality itself is not a necessary party for a complete adjudication of the appeal but is merely one entitled to receive notice thereof so that it may choose whether to intervene. If the town clerk cannot in his own right become a party and if the municipality is simply entitled to receive notice of the appeal through service on the clerk so that it may intervene, it is difficult to understand the basis for the majority’s view that this action should be dismissed for lack of subject matter jurisdiction because of the absence of a necessary party.
The defect relied upon for this result by the majority is not a failure to comply with the statute, whose terms have been fulfilled to the letter by actual service on the clerk, but a supposed deficiency of the citation in failing to specify that service was to be made on the town clerk. The 1985 amendment, however, does not provide reasonable notice of the changed role of the clerk in accepting service of the appeal as the agent of the municipality rather than as agent of the zoning board as formerly. This transformation in the role of the clerk, somehow perceived in the amendment by the majority, seems to be the thread upon which the opinion depends for its conclusion that the failure of the citation to name the town clerk as a “statutorily designated party” is fatal to the appeal. Such a novel construction of the *391single word change effectuated by the amendment, however, was not even envisioned by the majority in Simko I, nor can those who have taken appeals since the enactment of the amendment fairly be charged with being aware of the majority’s presently announced view of its purpose.
“It is the courts, the legal profession and the public generally, not just the plaintiffs, who are the losers when serious cases . . . fail to be resolved on their merits because of some procedural deficiency.” Hughes v. Bemer, 200 Conn. 400, 405, 510 A.2d 992 (1986) (Shea, J., dissenting). Where the procedural deficiency claimed to make such a result unavoidable follows from a construction of a statute not required by its language, wholly inconsistent with its legislative history, and unheralded by applicable precedent, the frustration of the principal objective of our judicial system, to resolve controversies on their merits, arises from a mere exaltation of form over substance.
Accordingly, I dissent.

 It should be noted that the citation which the majority finds defective in this case follows precisely the form of citation prescribed by the Practice Book for an appeal from a zoning board of appeals. Practice Book Form 204.7. This form of citation, unlike others used for administrative appeals, superfluously designates the chairman or clerk of the board as alternative agents for service upon the zoning board. The town clerk is not so designated, presumably because the form was drafted before the 1985 amendment and was not revised after its enactment.


 See Simko v. Zoning Board of Appeals, 205 Conn. 413, 415 n.3, 533 A.2d 879 (1987), for the text of citation issued by the plaintiffs.